ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 3/4/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 5, with respect to Applicant’s cancellation of claim 1 and 3-6 in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections are now moot and have been withdrawn. 

Allowable Subject Matter
Claims 7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a method as claimed that includes, in combination with the claim(s) as a whole, the required combined steps including advancing a liquid-filled enclosure having a distal end having a tapered surface defined by a plurality of flaps, the enclosure containing a hollow cannula with an expandable anchor at its distal end wherein distal movement of the cannula opens the flaps, and a delivery tube containing the cannula and anchor wherein distal movement of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771